PER CURIAM.
Keith Albert Soanes appeals orders revoking his community control and sentencing him to prison. The trial court’s oral pronouncement indicates that the identical order of revocation was to be issued in circuit court ease numbers 94-38315 and 95-36588, but the written revocation order bears only case number 94-38315. We remand for entry of the identical revocation order in case number 95-36588, in conformity with the trial court’s oral pronouncement.
On the merits, the revocation findings are amply supported by the record and, accordingly, the orders of revocation in both cases are affirmed.
*379Affirmed; remanded for entry of written revocation order.